internal_revenue_service number release date index number 45d ---------------------------------- ---------------------------------- ------------------------------- ------------- ----------------------- department of the treasury washington dc third party communication unrelated taxpayer date of communication date person to contact ------------------------ id no ------------------- ---------------------------------------------------- telephone number --------------------- refer reply to cc ita plr-106573-09 date date re ---------------------------------------------------------------------------------- legend taxpayer company parent city state state partnership location location building a building b garage street management company a b c d e f g ---------------------- ------------------------ ------------------------ --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ----------------- ---------- ------------- ------------------------------------------------- --------------------------------------------------------------------------------- ------------ ------------------ --------------------------------------------------------------------- ------------------------------------------------------------------ ----------------------------- ------------------- -------------------------------------------------------------------------------- --------------------------- ------------------- ------------------------- ----- ---------- ------ -------- plr-106573-09 h i j k l m n o p q r s t u v w x y -------- ------ ----- ----- ----- ----- -------------------------- -------------------------- ------- ---- ----- ------------------- -------- ---- ----- -------- ------ -------- dear --------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting letter rulings under sec_168 and sec_45d of the internal_revenue_code regarding a mixed-use development of three buildings taxpayer represents that the facts are as follows facts taxpayer is a member_of_an_affiliated_group that files a consolidated_return taxpayer’s parent company is parent taxpayer is planning to develop three properties located in city into a single business and commercial complex that will include residential units the project taxpayer will develop the project at location which is located in a low-income_community the three properties are existing_building a building b and garage taxpayer either directly or through related parties will create a community development entity cde which is expected to receive a new market tax allocation from the secretary_of_the_treasury the cde will invest in a qualified_active_low-income_community_business qalicb taxpayer and company formed partnership a state limited_liability_company which will be the qalicb that will invest in the project if favorable letter rulings are received by taxpayer and company building a building plr-106573-09 b and garage will be transferred to partnership and partnership then will own the three buildings composing the project building b and garage are contiguous building a is separated from building b and garage by street a public street the three buildings composing the project will be redeveloped as a single integrated project a single architect has served as the site plan architect for the project and has created designs and drawings of all three buildings as one development building a will be renovated for use as commercial and residential space construction work for the renovation of building a will commence on a with a projected completion date of b and placed-in-service date of c the d floor of building a will be a general lobby and retail_space the e and f floors will have executive office space for lease the g through h floors will be leased or operated for partnership by a hotel company as an extended-stay hotel with u units the i through j floors will be residential apartments the k floor will have l two-level penthouse residential units and a private amenity center for use by tenants and their guests there will be m residential rental units in building a building b also will be renovated for use as commercial and residential space construction work for the renovation of building b will commence on a with a projected completion date of n and placed-in-service date of o the d floor of building b will be a residential lobby and retail_space the e through p floors will be residential apartment units there will be q residential units in building b garage is attached to the west side of building b it has approximately r parking spaces taxpayer plans extensive renovations to garage construction work for the renovation of garage will commence on a with a projected completion date of s during these renovations some of the parking access ramps will be rendered inoperative moreover during the renovations garage will be used for construction staging such as contractor offices secure storage of equipment and materials and other construction personnel support facilities as a result garage will need to be taken out of service all parking agreements and third-party use will be terminated eg garage will be closed to the public once the renovations are completed garage will be placed back in service with the project upon completion of the renovations to garage garage will be connected to building b by interior pathways and to building a by an enclosed skywalk that crosses street employees and customers of the retail and commercial space and residents of building a and building b will access garage by means of these interior pathways including the enclosed skywalk moreover the newly-renovated garage will contain an emergency generator for the entire project which will be connected with building a by electrical lines that run across the skywalk the project’s storage space and the project’s maintenance facilities plr-106573-09 in addition to its parking spaces garage will have t square feet of retail office space the commercial and residential tenants of the project will be given priority in leasing parking spaces in garage at a slight discount from market rent garage will also be available to the general_public on a daily and monthly basis of the r parking spaces m will be dedicated to the residential rental units in building a q will be dedicated to the residential rental units in building b u will be available for hotel guests and the remaining v spaces will be available to retail office and general_public parking parking will be provided to residents and commercial tenants of the project as part of their rent parking for residential and commercial tenants will not be separately invoiced the project has been designed to provide for the seamless movement of the residents and commercial tenants of the project among the three buildings composing the project building a building b and garage after the renovations the enclosed skywalk that crosses street will connect building a to building b and garage this skywalk will allow residents and commercial tenants of the project to move among the three buildings composing the project for example tenants in building b will need to walk to building a to visit the management office and business center to use the exercise facilities or to access the lobby for vehicle pick up and drop off in addition the skywalk will provide a conduit for mechanical supplies among the three buildings composing the project there is one overall plan of finance for the development of the project financing for the project will come from gulf_opportunity_zone bonds w historical rehabilitation credits x and equity_investment y building a building b and garage will all be included in the gulf_opportunity_zone bond package the financing for the project is interdependent the purchasers of the bonds that will finance the project the investors who will receive the new_markets_tax_credit nmtc investors the financial_institution that will provide credit enhancement for the bonds eg a letter_of_credit and any additional lenders will each analyze all aspects of the financing of the project and make its commitment on reliance of each aspect of the financing being in place that is the project will not move forward unless all the financing is in place and the financing will be done on a complete project basis and not on particular components of the project taxpayer represents that the financing will be done on the basis of the project there will be no financing with respect to any specific property or individual component of the project’s real_estate further the trustee for the bond holders the financial_institution providing the letter_of_credit the nmtc investors and any lenders financing separate from the new_markets_tax_credit will look to the revenue and assets of the project ie the properties as a single property and not to a particular property to plr-106573-09 secure the financing moreover any lender would hold a mortgage on all the real_estate of the project the project will be marketed to the public as a single mixed-use development each building of the project will be owned by the same person ie partnership for federal_income_tax purposes and that person will be primarily responsible for managing and maintaining the property the operations and management office of the project will be located in one of the three buildings all tenants and other users of the facilities will correspond make rent payments or request services from this office partnership will enter into a contract with management company a single entity of management company will manage all aspects of the project it will operate an onsite management office that will serve as a single point_of_contact and will oversee all leasing tenant relations preventative or other maintenance and daily management for the entire project the entity of management company also will directly manage all commercial operations ie office retail parking garage etc and will subcontract the hotel and residential functions to related companies the functions that will be subcontracted relate to various activities within the buildings that is the subcontracts are not done on a building-by-building basis taxpayer provided the following representation by management company management company will manage building a building b and garage as one building property for all purposes including the comprehensive management plan accounting system annual budget monthly accounting package and program of preventive maintenance procedures the accounting function for the project will be administered at the corporate level of management company in location given the distinct operating requirements for each of the uses of the project initially the accounting will be done on the basis of use such as apartments hotels and commercial spaces enabling the project to meet the individual reporting requirements to the city and state for each project component these individual accountings will subsequently be consolidated for partnership’s use for lenders investors and tax purposes the books for tax purposes will be prepared and kept by an independent cpa firm taxpayer represents that neither it nor partnership will have gross_income derived from a any trade_or_business consisting predominantly of the development or holding of intangibles for sale or license or b any trade_or_business consisting of the operation of any private or commercial golf course country club massage parlor hot tub facility suntan facility racetrack or other facility used for gambling or any store the principal business of which is the sale of alcoholic beverages for consumption off premises taxpayer also represents that no commercial nonresidential space in each of the three buildings building a building b and garage will be leased or used as a massage parlor hot tub facility suntan facility facility used for gambling or store the plr-106573-09 principal business of which is the sale of alcoholic beverages for consumption off premises moreover taxpayer represents that the project is considered a substantial_improvement to the property and that partnership will be engaged in a trade_or_business finally with respect to the extended stay hotel in building a taxpayer represents that for more than one-half of the days in which a dwelling_unit in the extended stay hotel will be occupied on a rental basis during taxpayer’s taxable_year such unit will be occupied by a tenant or series of tenants each of whom occupies the unit for less than calendar days taxpayer requests the internal_revenue_service issue the following rulings rulings requested building a building b and garage may be treated as a single building for purposes of determining whether the building and its structural_components is residential_rental_property or nonresidential_real_property under sec_168 if building a building b and garage are treated as a single building for purposes of determining whether the building and its structural_components is residential_rental_property or nonresidential_real_property under sec_168 then partnership qualifies as a qualified_business under sec_45d to the extent this single building and its structural_components is nonresidential_real_property under sec_168 ruling law and analysis sec_168 defines the terms residential_rental_property and nonresidential_real_property for purposes of determining depreciation under sec_168 sec_168 provides that the term residential_rental_property means any building or structure if percent or more of the gross rental income from such building or structure for the taxable_year is rental income from dwelling units for this purpose sec_168 provides that the term dwelling_unit means a house or apartment used to provide living accommodations in a building or structure but does not include a unit in a hotel motel or other establishment more than one-half of the units in which are used_on_a_transient_basis sec_168 provides that the term nonresidential_real_property means sec_1250 property which is not i residential_rental_property or ii property with a class_life of less than years plr-106573-09 sec_168 provides that the term sec_1250 property has the meaning given such term by sec_1250 sec_1250 provides that the term sec_1250 property means any real_property other than sec_1245 property as defined in sec_1245 that is or has been property of a character subject_to the allowance for depreciation provided in sec_167 see also e of the income_tax regulations sec_1_1250-1 provides that for purposes of applying depreciation_recapture rules of sec_1250 the facts and circumstances of each disposition is considered in determining what is the appropriate item of sec_1250 property in general a building is an item of sec_1250 property but in an appropriate case more than one building may be treated as a single item for example if two or more buildings or structures on a single tract or parcel or contiguous tracts or parcels of land are operated as an integrated unit as evidenced by their actual operation management financing and accounting they may be treated as a single item of sec_1250 property sec_168 was amended by b a of the revenue reconciliation act of publaw_101_508 1991_2_cb_484 the 1990_act prior to this amendment sec_168 provided that the term residential_rental_property has the meaning given such term by sec_167 prior to the enactment of the 1990_act sec_167 provided in pertinent part that a building or structure shall be considered to be residential_rental_property for any taxable_year only if percent or more of the gross rental income from such building or structure for such year is rental income from dwelling units within the meaning of former sec_167 former sec_1 j -3 b ii provided that in any case where two or more buildings or structures on a single tract or parcel or contiguous tracts or parcels of land are operated as an integrated unit as evidenced by their actual operation management financing and accounting they may be treated as a single building for purposes of determining whether the building or structure is residential_rental_property thus for purposes of determining if building a building b and garage are residential_rental_property or nonresidential_real_property under sec_168 these buildings may be treated as a single building when they are on a single tract of land or parcel or contiguous tracts or parcels and they are operated as a single integrated unit for making the latter determination the relevant factors are the actual operation management financing and accounting for the buildings see sec_1_1250-1 see also former sec_1 j -3 b ii while building b and garage are contiguous building a is separated from building b and garage by only one public street street further after the renovations building a will be connected to building b and garage by an enclosed skywalk that plr-106573-09 crosses street these facts support treating building a building b and garage as being on contiguous tracts of land for purposes of determining whether these buildings may be treated as a single building under sec_168 with regard to operation of the project taxpayer represents that once renovated garage will be connected to building b by interior pathways and to building a by an enclosed skywalk that crosses street the enclosed skywalk that crosses street will connect building a to building b and garage the skywalk and interior pathways will be used by employees customers and tenants to travel among the buildings and will allow the movement of mechanical supplies among the buildings thus the project will provide for the seamless movement of the residents and commercial tenants of the project among the three buildings of the project taxpayer also represents that residential and commercial tenants of the project will be given priority in leasing parking spaces at a slight discount from market rent and parking will be provided as part of their rent further of the r parking spaces in garage taxpayer will dedicate one parking space to each residential rental unit in building a and building b further taxpayer represents that garage will contain an emergency generator that supports the entire project as well as the project’s storage space and the project’s maintenance facilities moreover building a building b and garage will be renovated and placed_in_service within the same one-year period with regard to management of the project taxpayer represents that the three buildings comprising the project will be owned by partnership and marketed as a single mixed-use development all aspects of the project will be managed by a single entity of management company it will operate an onsite management office that will serve as a single point_of_contact and will oversee all leasing tenant relations preventative or other maintenance and daily management for the entire project all tenants and other users of the facilities will correspond make rent payments or request services from this office the entity of management company also will directly manage all commercial operations ie office retail parking garage etc and will subcontract the hotel and residential functions to related companies the functions that will be subcontracted will not be done on a building-by-building basis moreover taxpayer has provided management company’s representation that it will manage the three buildings as one building property for all purposes including the comprehensive management plan accounting system annual budget monthly accounting package and program of preventive maintenance procedures with regard to financing of the project taxpayer represents that there is one overall plan of finance for the development of the project financing will be done on the basis of the project there will be no financing with respect to any specific property or individual component of the project’s real_estate further the trustee for the bond plr-106573-09 holders the financial_institution providing the letter_of_credit the nmtc investors and any lenders financing separate from the new_markets_tax_credit will look to the revenue and assets of the project ie the properties as a single property and not to a particular property to secure the financing moreover any lender would hold a mortgage on all the real_estate of the project finally with regard to the accounting for the project taxpayer represents that the accounting function for the project will be administered at the corporate level of management company in location ultimately the individual accountings required for taxpayer to meet its city and state reporting requirements for each project component will be consolidated for partnership’s use for lenders investors and tax purposes taxpayer’s facts and representations about the operation management financing and accounting of the project show that the three buildings composing the project building a building b and garage are to be operated as a single integrated unit as previously discussed taxpayer’s facts also support treating these three buildings as being on contiguous tracts of land accordingly taxpayer’s facts and representations support treating the three buildings composing the project as a single building for purposes of determining whether building a building b and garage are residential_rental_property or nonresidential_real_property under sec_168 ruling sec_45d provides that for purposes of the sec_38 general_business_credit in the case of a taxpayer who holds a qualified_equity_investment on a credit_allowance_date of this investment which date occurs during the taxable_year the new_markets_tax_credit determined under sec_45d for the taxable_year is an amount equal to the applicable_percentage of the amount_paid to the qualified_community_development_entity for this investment at its original issue the credit_allowance_date for any qualified_equity_investment is the date on which the investment is initially made and each of the anniversary dates thereafter the applicable_percentage i sec_5 percent for the first credit allowance dates and percent for the remaining credit allowance dates the new_markets_tax_credit may be claimed only for a qualified_equity_investment in a qualified cde under sec_45d a qualified_equity_investment is any equity_investment in a qualified cde for which the cde has received an allocation from the secretary_of_the_treasury if among other things the cde uses substantially_all of the cash from the investment to make qualified_low-income_community investments sec_45d provides that a qualified_low-income_community_investment includes any capital or equity_investment in or loan to any qalicb under sec_45d a qalicb means with respect to any taxable_year any corporation including a nonprofit corporation or partnership if for this taxable_year amongst other plr-106573-09 requirements at least percent of the total gross_income of such entity is derived from the active_conduct of a qualified_business within any low-income_community sec_45d provides that for purposes of sec_45d the term qualified_business has the same meaning given to such term by sec_1397c except that a in lieu of applying sec_1397c the rental to others of real_property located in any low- income community is treated as a qualified_business if there are substantial improvements located on the property and b sec_1397c does not apply sec_1_45d-1 provides that the term qalicb means with respect to a taxable_year a corporation including a nonprofit corporation or a partnership engaged in the active_conduct of a qualified_business as defined in sec_45d-1 d if the requirements in sec_1_45d-1 b c d and e are met except as otherwise provided in sec_1397c sec_1397c provides that the term qualified_business means any trade_or_business sec_1397c provides that the rental to others of real_property located in an empowerment_zone is treated as a qualified_business if and only if the property is not residential_rental_property as defined in sec_168 sec_1397c provides that the term qualified_business does not include any trade_or_business consisting predominantly of the development or holding of intangibles for sale or license sec_1397c provides that the term qualified_business does not include any trade_or_business consisting of the operation of any facility described in sec_144 these facilities are any private or commercial golf course country club massage parlor hot tub facility suntan facility racetrack or other facility used for gambling or any store the principal business of which is the sale of alcoholic beverages for consumption off premises sec_1397c provides that the term qualified_business also does not include any trade_or_business the principal activity of which is farming within the meaning of sec_2032a or b but only if as of the close of the taxable_year the sum of i the aggregate unadjusted bases or if greater the fair_market_value of the assets owned by the taxpayer which are used in such a trade_or_business and ii the aggregate value of assets leased by the taxpayer which are used in such a trade_or_business exceeds dollar_figure for purposes of sec_1397c rules similar to the rules of sec_1397 regarding controlled groups apply taxpayer represents that it will develop the project at location which is located in a low-income_community taxpayer also represents that partnership will be plr-106573-09 engaged in a trade_or_business and that the project is considered a substantial_improvement to the property further taxpayer represents that neither it nor partnership will have gross_income derived from a any trade_or_business consisting predominantly of the development or holding of intangibles for sale or license or b any trade_or_business consisting of the operation of any private or commercial golf course country club massage parlor hot tub facility suntan facility racetrack or other facility used for gambling or any store the principal business of which is the sale of alcoholic beverages for consumption off premises moreover taxpayer represented that no commercial space in each of the three buildings composing the project will be leased or used as a massage parlor hot tub facility suntan facility facility used for gambling or store the principal business of which is the sale of alcoholic beverages for consumption off premises conclusions based solely on the facts and representations submitted and the relevant law and analysis as set forth above we conclude that building a building b and garage may be treated as a single building for purposes of determining whether the building and its structural_components is residential_rental_property or nonresidential_real_property under sec_168 if building a building b and garage are treated as a single building for purposes of determining whether the building and its structural_components is residential_rental_property or nonresidential_real_property under sec_168 then partnership qualifies as a qualified_business under sec_45d to the extent this single building and its structural_components is nonresidential_real_property we also note that if building a building b and garage are treated as a single building for purposes of determining whether the building and its structural_components is residential_rental_property or nonresidential_real_property under sec_168 then building a building b and garage also are treated as a single item of sec_1250 property for purposes of sec_1250 except as specifically set forth above we express no opinion concerning the tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed or implied on i whether the buildings composing the project are nonresidential_real_property or residential_rental_property for any taxable_year under sec_168 ii what components of such buildings are sec_1245 property as defined in sec_1245 and iii whether any of the buildings composing the project qualify for the rehabilitation_credit under sec_47 including whether such buildings may be treated as a single building under sec_47 plr-106573-09 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate industry director lmsb sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
